DISMISS; and Opinion Filed January 10, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00957-CV

                                JOSH BRUCE, Appellant
                                        V.
                             KRISTEN HOLZSCHUH, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                       Trial Court Cause No. CV13-00332-V-292nd

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                  Opinion by Justice Fillmore
       The filing fee in this case is past due. By postcard dated July 15, 2013, we notified

appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal without further notice. Also by postcard dated July 15, 2013, we notified appellant that

the docketing statement had not been filed in this case. We directed appellant to file the

docketing statement within ten days. We cautioned appellant that failure to do so might result in

dismissal of his appeal. To date, appellant has not paid the filing fee, filed the docketing

statement, or otherwise communicated with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE


130957F.P05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSH BRUCE, Appellant                              On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00957-CV         V.                      Trial Court Cause No. CV13-00332-V-
                                                   292nd.
KRISTEN HOLZSCHUH, Appellee                        Opinion delivered by Justice Fillmore.
                                                   Justices FitzGerald and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee KRISTEN HOLZSCHUH recover her costs of this appeal
from appellant JOSH BRUCE.


Judgment entered this 10th day of January, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –3–